Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 9/14/2021. The TD filed on 9/14/2021 and approved on 9/15/2021.
b.    	Claims 18-23 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 was filed after the mailing date of the final Office action on 2/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Mr. Christopher R. Abidin (Reg. No. 74,742) on 10/8/2021.


This amendment will replace all prior versions and listings of claims in the application.  The amendment is based on claims filed on 9/14/2021.  Please see the attached Examiner’s Amendment.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 18-23 are allowed as the prior art of record, the combined teaching of O'Shaughnessy and  Johnson and Rasizade and Talius and Purcell fails to disclose the features in a particular manner as claimed.
	O'Shaughnessy discloses an email client and file manager provides combined file management and communications management in a single interface. An interface allows documents, email messages, contact information, web links or pages, and user-attached notes to be stored in the same folders. This facilitates communication by email and fax. The interface permits the user to combine this data in folders which the user categorizes according to a folder tree created by the user. In one embodiment of the invention, the client, in its email function, communicates with a dedicated host which in turn communicates with external servers according to standard internet protocol.
	Johnson discloses employment of a hybrid layout of representation of data objects in computer memory. Columns of the database are separated based upon a classification of the columns. A vertical partition in the form of a bank is provided to receive an assignment of one or more data objects identified in the columns. Each bank is sized to be a divisor of a size of an associated hardware register. Assignment of data objects to banks organizes the data in a manner that support efficient query processing that mitigates the quantity of banks required to respond to the query.

	Talius discloses Database management architecture for recovering from failures by building additional replicas and catching up replicas after a failure. A replica includes both the schema and the associated data. Modifications are captured, as performed by a primary replica (after the modifications have been performed), and sent asynchronously to secondary replicas. Acknowledgement by a quorum of the replicas (e.g., primary, secondaries) at transaction commit time is then awaited, and desired to be obtained. The logging of changes for recovery from failures is implemented, as well as online copying (e.g., accepting modifications during the copy) of the data when replica catch-up is not possible. Modifications can be sent asynchronously to the secondary replicas and in parallel. 

	However, the combined teaching of O'Shaughnessy and  Johnson and Rasizade and Talius and Purcell fails to teach receiving an electronic message containing one or more data items; storing the received data items to a first set of one or more first partitions as first stored data in a first electronic data storage device, wherein each of the first set of partitions is not grouped; remapping the data items stored in the first set of partitions to a second set of one or more second partitions in a second electronic data storage device, each of the second partitions having a respective grouping, wherein each second partition of the second set of partitions corresponds to a directory in a file system, and wherein location keys and retrieval instructions for storage locations of interest for potential query result data are discovered by traversing a directory structure, wherein the location keys each include a partition identifier having a storage unit identifier and a partitioning column value; storing the remapped first stored data as second stored data in the second set of partitions in the second electronic data storage device according to the respective grouping; sorting each second partition of the second set of partitions according to a strict ordering to generate ordered second partitions; organizing a partition of the ordered 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168